Name: Council Decision (EU) 2019/233 of 6 November 2018 on the position to be taken on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for modifications to UN Regulations Nos 3, 4, 6, 7, 11, 14, 16, 17, 19, 23, 24, 27, 29, 34, 37, 38, 43, 44, 46, 48, 50, 53, 60, 67, 69, 70, 74, 77, 83, 86, 87, 91, 94, 95, 98, 99, 100, 101, 104, 105, 110, 112, 113, 119, 121, 123, 128, 129, 132 and 137 and to UN Global Technical Regulation No 9, and as regards the proposals for three new UN Regulations
 Type: Decision
 Subject Matter: organisation of transport;  technology and technical regulations;  United Nations;  land transport;  environmental policy
 Date Published: 2019-02-08

 8.2.2019 EN Official Journal of the European Union L 37/120 COUNCIL DECISION (EU) 2019/233 of 6 November 2018 on the position to be taken on behalf of the European Union in the relevant Committees of the United Nations Economic Commission for Europe as regards the proposals for modifications to UN Regulations Nos 3, 4, 6, 7, 11, 14, 16, 17, 19, 23, 24, 27, 29, 34, 37, 38, 43, 44, 46, 48, 50, 53, 60, 67, 69, 70, 74, 77, 83, 86, 87, 91, 94, 95, 98, 99, 100, 101, 104, 105, 110, 112, 113, 119, 121, 123, 128, 129, 132 and 137 and to UN Global Technical Regulation No 9, and as regards the proposals for three new UN Regulations THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) By Council Decision 97/836/EC (1), the Union acceded to the Agreement of the United Nations Economic Commission for Europe (UNECE) concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of those prescriptions (the Revised 1958 Agreement). (2) By Council Decision 2000/125/EC (2), the Union acceded to the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (the Parallel Agreement). (3) Directive 2007/46/EC of the European Parliament and of the Council (3) replaced the approval systems of the Member States with a Union approval procedure and established a harmonised framework containing administrative provisions and general technical requirements for all new vehicles, systems, components and separate technical units. That Directive incorporated regulations adopted under the Revised 1958 Agreement (UN Regulations) in the EU type-approval system, either as requirements for type-approval or as alternatives to Union legislation. Since the adoption of Directive 2007/46/EC, UN regulations have been increasingly incorporated into Union legislation. (4) In the light of experience and technical developments, the requirements relating to certain elements or features covered by UN Regulations Nos 3, 4, 6, 7, 11, 14, 16, 17, 19, 23, 24, 27, 29, 34, 37, 38, 43, 44, 46, 48, 50, 53, 60, 67, 69, 70, 74, 77, 83, 86, 87, 91, 94, 95, 98, 99, 100, 101, 104, 105, 110, 112, 113, 119, 121, 123, 128, 129, 132 and 137, as well as by UN Global Technical Regulation 9 need to be modified. (5) In order to clarify and consolidate the component-related requirements currently contained in several UN Regulations, three new UN Regulations on light-signalling devices (LSD), road illumination devices (RID) and retro-reflective devices (RRD) need to be adopted. They will replace and repeal UN Regulations Nos 3, 4, 6, 7, 19, 23, 27, 38, 50, 69, 70, 77, 87, 91, 98, 104, 112, 113, 119 and 123 without changing any of the detailed technical requirements already in force to date. (6) It is appropriate to establish the position to be taken on the Union's behalf in the Administrative Committee of the Revised 1958 Agreement and in the Executive Committee of the Parallel Agreement as regards the adoption of those modifications and those new UN Regulations, as the Regulations will be binding on the Union and capable of decisively influencing the content of Union law in the field of vehicle type-approval. (7) In those Committees, the Union is to be represented by the Commission in accordance with Article 17(1) of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the Administrative Committee of the Revised 1958 Agreement and the Executive Committee of the Parallel Agreement during the period from 12 to 16 November 2018 shall be to vote in favour of the proposals listed in the Annex to this Decision. Article 2 This Decision is addressed to the Commission. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreement of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions (Revised 1958 Agreement) (OJ L 346, 17.12.1997, p. 78). (2) Council Decision 2000/125/EC of 31 January 2000 concerning the conclusion of the Agreement concerning the establishing of global technical regulations for wheeled vehicles, equipment and parts which can be fitted and/or be used on wheeled vehicles (Parallel Agreement) (OJ L 35, 10.2.2000, p. 12). (3) Directive 2007/46/EC of the European Parliament and of the Council of 5 September 2007 establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (OJ L 263, 9.10.2007, p. 1). ANNEX Regulation No Agenda item title Document reference (1) 3 Proposal for the 03 series of amendments to UN Regulation No 3 (Retro-reflecting devices) ECE/TRANS/WP.29/2018/91 4 Proposal for the 01 series of amendments to UN Regulation No 4 (Illumination of rear registration plates) ECE/TRANS/WP.29/2018/92 6 Proposal for the 02 series of amendments to UN Regulation No 6 (Direction indicators) ECE/TRANS/WP.29/2018/93 7 Proposal for the 03 series of amendments to UN Regulation No 7 (Position, stop and end-outline lamps) ECE/TRANS/WP.29/2018/94 11 Proposal for Supplement 2 to the 04 series of amendments to UN Regulation No 11 (Door latches and hinges) ECE/TRANS/WP.29/2018/127 11 Proposal for Corrigendum 1 to the 04 series of amendments to UN Regulation No 11 (Door latches and hinges) ECE/TRANS/WP.29/2018/155 14 Proposal for Corrigendum 2 to Revision 5 to UN Regulation No 14 (Safety-belt anchorages) ECE/TRANS/WP.29/2018/156 16 Proposal for Supplement 11 to the 06 series of amendments to UN Regulation No 16 (Safety-belts) ECE/TRANS/WP.29/2018/128 16 Proposal for Supplement 4 to the 07 series of amendments to UN Regulation No 16 (Safety-belts) ECE/TRANS/WP.29/2018/129 16 Proposal for the 08 series of amendments to UN Regulation No 16 (Safety-belts) ECE/TRANS/WP.29/2018/141 17 Proposal for the 09 series of amendments to UN Regulation No 17 (Strength of seats) ECE/TRANS/WP.29/2018/142 19 Proposal for the 05 series of amendments to UN Regulation No 19 (Front fog lamps) ECE/TRANS/WP.29/2018/95 23 Proposal for the 01 series of amendments to UN Regulation No 23 (Reversing lamps) ECE/TRANS/WP.29/2018/96 24 Proposal for Supplement 4 to the 03 series of amendments to UN Regulation No 24 (Visible pollutants, measurement of power of Compression Ignition engine (Diesel smoke)) ECE/TRANS/WP.29/2018/143 27 Proposal for the 05 series of amendments to UN Regulation No 27 (Advance warning triangles) ECE/TRANS/WP.29/2018/97 29 Proposal for Supplement 4 to the 03 series of amendments to UN Regulation No 29 (Cabs of commercial vehicles) ECE/TRANS/WP.29/2018/130 34 Proposal for Supplement 6 to the 02 series of amendments to UN Regulation No 34 (Prevention of fire risks) ECE/TRANS/WP.29/2018/120 34 Proposal for Supplement 2 to the 03 series of amendments to UN Regulation No 34 (Prevention of fire risks) ECE/TRANS/WP.29/2018/121 37 Proposal for Supplement 47 to the 03 series of amendments to UN Regulation No 37 (Filament light sources) ECE/TRANS/WP.29/2018/83 38 Proposal for the 01 series of amendments to UN Regulation No 38 (Rear fog lamps) ECE/TRANS/WP.29/2018/98 43 Proposal for Supplement 8 to the 01 series of amendments to UN Regulation No 43 (Safety glazing) ECE/TRANS/WP.29/2018/122 44 Proposal Supplement 15 to the 04 series of amendments to UN Regulation No 44 (Child restraint systems) ECE/TRANS/WP.29/2018/131 46 Proposal for Supplement 6 to the 04 series of amendments to UN Regulation No 46 (Devices for indirect vision) ECE/TRANS/WP.29/2018/123 48 Proposal for Supplement 11 to the 06 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/84 48 Proposal for Supplement 12 to the 05 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/85 48 Proposal for Supplement 11 to the 06 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/99/Rev.1 48 Proposal for Supplement 12 to the 05 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/100 48 Proposal for Supplement 18 to the 04 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/101 48 Proposal for Supplement 6 to the 03 series of amendments to UN Regulation No 48 (Installation of lighting and light-signalling devices) ECE/TRANS/WP.29/2018/102 50 Proposal for the 01 series of amendments to UN Regulation No 50 (Position, stop, direction indicator lamps for mopeds and motorcycles) ECE/TRANS/WP.29/2018/103 53 Proposal for Supplement 2 to the 02 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/86 53 Proposal for Supplement 20 to the 01 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/87 53 Proposal for Supplement 2 to the 02 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/104/Rev.1 53 Proposal for Supplement 20 to the 01 series of amendments to UN Regulation No 53 (Installation of lighting and light-signalling devices for L3 vehicles) ECE/TRANS/WP.29/2018/105 60 Proposal for Corrigendum 1 to Revision 1 to UN Regulation No 60 (Driver operated controls for mopeds/motorcycles) ECE/TRANS/WP.29/2018/152 67 Proposal for the 02 series of amendments to UN Regulation No 67 (LPG vehicles) ECE/TRANS/WP.29/2018/124 69 Proposal for the 02 series of amendments to UN Regulation No 69 (Rear-marking plates for slow moving vehicles) ECE/TRANS/WP.29/2018/106 70 Proposal for the 02 series of amendments to UN Regulation No 70 (Rear-marking plates for heavy and long vehicles) ECE/TRANS/WP.29/2018/107 74 Proposal for Supplement 10 to the 01 series of amendments to UN Regulation No 74 (Installation of lighting and light-signalling devices for mopeds) ECE/TRANS/WP.29/2018/88 74 Proposal for Supplement 10 to the 01 series of amendments to UN Regulation No 74 (Installation of lighting and light-signalling devices for mopeds) ECE/TRANS/WP.29/2018/108/Rev.1 77 Proposal for the 01 series of amendments to UN Regulation No 77 (Parking lamps) ECE/TRANS/WP.29/2018/109 83 Proposal for Supplement 2 to the 03 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2018/144 83 Proposal for Supplement 1 to the 04 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2018/145 83 Proposal for Supplement 12 to the 05 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2018/146 83 Proposal for Supplement 12 to the 06 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2018/147 83 Proposal for Supplement 18 to the 07 series of amendments to UN Regulation No 83 (Emissions of M1 and N1 vehicles) ECE/TRANS/WP.29/2018/148 86 Proposal for Supplement 1 to the 01 series of amendments to UN Regulation No 86 (Installation of lighting and light-signalling devices for agricultural vehicles) ECE/TRANS/WP.29/2018/110/Rev.1 86 Proposal for Supplement 7 to UN Regulation No 86 (Installation of lighting and light-signalling devices for agricultural vehicles) ECE/TRANS/WP.29/2018/111 87 Proposal for the 01 series of amendments to UN Regulation No 87 (Daytime running lamps) ECE/TRANS/WP.29/2018/112 91 Proposal for the 01 series of amendments to UN Regulation No 91 (Side marker lamps) ECE/TRANS/WP.29/2018/113 94 Proposal Supplement 1 to the 03 series of amendments to UN Regulation No 94 (Frontal collision) ECE/TRANS/WP.29/2018/132 95 Proposal for Supplement 7 to the 03 series of amendments to UN Regulation No 95 (Lateral collision) ECE/TRANS/WP.29/2018/133 98 Proposal for the 02 series of amendments to UN Regulation No 98 (Headlamps with gas-discharge light sources) ECE/TRANS/WP.29/2018/114 99 Proposal for Supplement 14 to the 03 series of amendments to UN Regulation No 99 (Gas-discharge light sources) ECE/TRANS/WP.29/2018/89 100 Proposal for Supplement 5 to the 01 series of amendments to UN Regulation No 100 (Electric power trained vehicles) ECE/TRANS/WP.29/2018/134 + WP.29-176-03 100 Proposal for Supplement 4 to the 02 series of amendments to UN Regulation No 100 (Electric power trained vehicles) ECE/TRANS/WP.29/2018/135 101 Proposal for Supplement 10 to UN Regulation No 101 (CO2 emission/fuel consumption) ECE/TRANS/WP.29/2018/149 101 Proposal for Supplement 8 to 01 series of amendments to UN Regulation No 101 (CO2 emission/fuel consumption) ECE/TRANS/WP.29/2018/150 104 Proposal for the 01 series of amendments to UN Regulation No 104 (Retro-reflective markings) ECE/TRANS/WP.29/2018/115 105 Proposal for Supplement 1 to the 06 series of amendments to UN Regulation No 105 (ADR vehicles) ECE/TRANS/WP.29/2018/126 110 Proposal for Supplement 1 to the 03 series of amendments to UN Regulation No 110 (CNG and LNG vehicles) ECE/TRANS/WP.29/2018/125 110 Proposal for Corrigendum 1 to Revision 3 to UN Regulation No 110 (CNG and LNG vehicles) ECE/TRANS/WP.29/2018/153 112 Proposal for the 02 series of amendments to UN Regulation No 112 (Headlamps emitting an asymmetrical passing-beam) ECE/TRANS/WP.29/2018/116 113 Proposal for the 03 series of amendments to UN Regulation No 113 (Headlamps emitting a symmetrical passing-beam) ECE/TRANS/WP.29/2018/117 119 Proposal for the 02 series of amendments to UN Regulation No 119 (Cornering lamps) ECE/TRANS/WP.29/2018/118 121 Proposal for Corrigendum 1 to Revision 2 to UN Regulation No 121 (Identification of controls, tell-tales and indicators) ECE/TRANS/WP.29/2018/154 123 Proposal for the 02 series of amendments to UN Regulation No 123 (Adaptive front lighting systems (AFS)) ECE/TRANS/WP.29/2018/119 128 Proposal for Supplement 8 to the original version of UN Regulation No 128 (LED light sources) ECE/TRANS/WP.29/2018/90 129 Proposal for Supplement 8 to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2018/136 129 Proposal for Supplement 5 to the 01 series of amendments to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2018/137 129 Proposal for Supplement 4 to the 02 series of amendments to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2018/138 129 Proposal for Supplement 1 to the 03 series of amendments to UN Regulation No 129 (Enhanced Child Restraint Systems) ECE/TRANS/WP.29/2018/139 132 Proposal for Supplement 1 to 01 series of amendments to UN Regulation No 132 (Retrofit Emissions Control devices (REC)) ECE/TRANS/WP.29/2018/151 137 Proposal for Supplement 2 to the 01 series of amendments to UN Regulation No 137. (Frontal impact with focus on restraint systems) ECE/TRANS/WP.29/2018/140 New UN Reg Proposal for a new UN Regulation on Light-Signalling Devices (LSD) ECE/TRANS/WP.29/2018/157 New UN Reg Proposal for a new UN Regulation on Road Illumination Devices (RID) ECE/TRANS/WP.29/2018/158 New UN Reg Proposal for a new UN Regulation on Retro-Reflective Devices (RRD) ECE/TRANS/WP.29/2018/159 GTR No Agenda item title Document reference UN GTR 9 Proposal for Amendment 2 to UN GTR No 9 (Pedestrian safety) ECE/TRANS/WP.29/2018/160 & 161 (1) All documents referenced in the table are publicly available at: http://www.unece.org/trans/main/wp29/wp29wgs/wp29gen/gen2018.html